DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks proper antecedent basis for the language of claims 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7, 9, 10, 12-14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite for the recitation “at least some of the particulates include an elliptic shape.”  An ellipse or elliptical shape is a symmetrical two dimensional (2D) shape.  Since parent claim 1 limits the particulates to include non-symmetrical shapes, it is unclear if the elliptic shaped particulates are the same or different from the particulates of parent claim 1. In other words, is the elliptic shape further limiting of the parent particles or are the elliptic shape particles in addition to the parent particulates?  Claims 10, 11, and 18 are also rejected for the recitation of “elliptic shape.”  Additionally, claims 5-7, 9, 10, 12-14, and 16-18 are similarly rejected since the shapes ovate, obovate, biconvex, and lachrymiform are also symmetrical shapes.  
Claims 5 and 6 are rejected as indefinite because the difference in scope of the terms ovate shape and obovate shape is unclear.  Namely, ovate shape is an egg-like oval shape wherein the broad end is oriented towards the base thereof (e.g., towards the stem of a leaf), while an obovate shape is the inverse of an ovate shape or the same egg-like oval shape wherein the broad end is oriented towards a top thereof (i.e., away from the stem of a leaf).  Since the infill particulates are not arranged in any particulate orientation with respect to a downward or upward direction, the difference in scope of ovate and obovate shape is unclear. Claims 10, 12, 13, 17, and 18 are similarly rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0233956 issued to Hanson, Jr. in view of US 6,632,527 issued to McDaniel et al., US 2006/0121236 issued to Prevost, and US 2018/0171566 issued to Wijers et al.
Hanson discloses an infill material for artificial turf comprising polyvinyl chloride based particulates (abstract and section [0005]).  Said infill material is suitable for forming a layer of particulates dispersed between artificial grass blades attached to a backing material (sections [0003] and [0010]).  The particulates may be in the form of granules or pellets (sections [0003] and [0005]).  The infill may be formed into smooth rounded pellets or into “other shapes including random configurations (i.e., stars, triangles, polygons, hearts, etc.) that may be useful for interlocking traction of the infill pellets for improved performance as well as impact attenuation (with respect to a Gmax rating of synthetic turf)” (section [0044]).
Thus, Hanson teaches the invention of claims 1 and 2 with the exception of an explicit teaching that the “other shapes including random configurations” of the layer of infill comprise non-uniform particulates including non-symmetrical shapes and different sizes.  However, such non-uniform particulate infills comprising nonsymmetrical shapes and various size are known in the art.  
For example, Prevost discloses infill particles for artificial turf comprising a lower layer of mixed hard sand and resilient rubber granules and an upper layer of resilient rubber granules (abstract). The granules are substantially spherical having a sphericity of 0.5-0.99, preferably 0.6-0.9, which reduces interparticle contact friction, improves drainage, and prevents compaction in comparison to more angular granules (section [0032]).  Figure 6 shows granules in the range of 0.5-0.9 sphericity have nonsymmetrical shapes, including oval-like (i.e., ovate and obovate) shapes and elliptic-like shape.  When employed in sports or athletic playing surfaces, the sand and rubber granules have a particle size distribution of 14-30 screen mesh standard (section [0033] and Figure 5).  Infill granules for other artificial turf applications may have a size in the range of 0.5 inches to 50 screen mesh standard (section [0033]).  Preferably, the size of the infill granules are distributed in a range spanning a numerical difference of 40, preferably less than 20, screen mesh standard (i.e., more than three different sizes), in order to simulate natural soils (sections [0035] and [0036]).
Additionally, McDaniel teaches composite particles comprising a resin binder and filler useful for artificial turf infill, wherein said composite particles have a particle size distribution wherein less than 5% at a sieve size of 50 or smaller (abstract and col. 38, line 43-col. 40-47). Specifically, the working examples have a particle size distribution made up of more than three sizes (i.e., various sieve numbers or screen meshes) (Tables 8 and 9).  Additionally, the composite particles have a sphericity of at least 0.7, preferably at least 0.85, and most preferably at least 0.90 (e.g., oval-like and elliptic-like shapes) (col. 6, lines 15-19).  
Furthermore, Wijers discloses an artificial turf comprising artificial grass substrate of pile fibers attached to a substrate and an infill layer dispersed therein (abstract).  The infill layer comprises smooth, hard granules having a mean size of 1.8-10 mm, although not all the particles of the infill layer need to meet this specified size (abstract and section [0012]). The infill material comprises granules of a thermoplastic material, including polyvinyl chloride (PVC) (section [0013]).  The granules should be smooth in terms of their shape and have a medium to high sphericity and roundness (section [0017]).  Specifically, the granules have a sphericity value and roundness value of greater than 0.5, greater than 0.7, or even greater than 0.9 (sections [0017] and [0018]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the polyvinyl chloride granules having a random shape configuration of Hanson to have a variety of nonsymmetrical shapes having a sphericity of at least 0.5 to more than 0.9 (e.g., elliptic, ovate, obovate, and asymmetrically oval) and multiple sizes (e.g., having a particle size distribution) as is taught by McDaniel, Prevost, and Wijers.  Such modifications would have yielded predictable results to the skilled artisan (e.g., interlocking traction for improved performance and impact attenuation, reduction of interparticle contact friction, improved drainage, prevention of  compaction in comparison to more angular granules, and more like natural soil).  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 1-6, 8, 10-13, 15, 17, and 18 are rejected as being obvious over the cited prior art. 
Claims 7, 10, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0233956 issued to Hanson, Jr. in view of US 6,632,527 issued to McDaniel et al., US 2006/0121236 issued to Prevost, and US 2018/0171566 issued to Wijers et al., as set forth above with respect to claims 1-3, and in further view of US 2010/0151158 issued to Mashburn et al.
Hanson, McDaniel, Prevost, and Wijers fail to teach infill materials having a biconvex shape.  However, such shapes are known in the art of infill materials.  For example, Mashburn discloses a method for recycling synthetic turf comprising agglomerating a plurality of turf fragments and extruding the agglomerated material into infill for artificial turf (abstract).  The synthetic turf to be recycled may comprise polyethylene, polypropylene, nylon, and/or polyester (i.e., all non-elastic thermoplastic polymers) (sections [0020], [0023], [0024], [0042], and [0043] and Table 1).  The synthetic turf is removed from its installation and downsized into turf fragments that are then are agglomerated in an extruder or an agglomerator (sections [0027] - [0029]).  
The agglomerated turf fragments may be cut into pellets or granules having any desired shape, such as spherical, cylindrical, or oval/football shaped (e.g., ovate shape, obovate shaped, or biconvex), or may be irregularly shaped pellets (sections [0037], [0038], and [0045]).  Figures 2 and 3 show irregularly shaped (i.e., not symmetrical) pellets having a curved profile.  Said pellets may range in size (i.e., length) from 0.05 mm to 9 mm (sections [0037] and [0045]).  The holes of the extruder may vary in diameter from about 0.5-15 mm (section [0038]), resulting in a cross-sectional width of approximately 0.5-15 mm.   
The pellets are suitable for use in synthetic turfs (i.e., a pile fabric having a backing and a plurality of upstanding pile ribbons resembling grass tufted therein) and may include another type of infill, such as sand, gravel, cork, polymer beads), and rubber (e.g., regularly shaped or elongated granules of an elastomeric compound) (sections [0015], [0020], [0022], and [0052]).  The different types of infill may be mixed together in a single layer, disposed individually in single layers, or a combination thereof (section [0052]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a biconvex (e.g., football) shape for the polyvinyl chloride granules having a random shape configuration of Hanson since said shapes are known in the art to be suitable for use as infill materials in artificial turfs.  Such a modification would have yielded predictable results to the skilled artisan (e.g., interlocking traction for improved performance and impact attenuation).  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 7, 10, 14, 17, and 18 2are rejected as being obvious over the cited prior art. 
Claims 9, 10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0233956 issued to Hanson, Jr. in view of US 6,632,527 issued to McDaniel et al., US 2006/0121236 issued to Prevost, and US 2018/0171566 issued to Wijers et al., as set forth above with respect to claims 1-3, and in further view of “Sedimentary particles shape: sphericity and roundness” by A. Grippo.  
Hanson, McDaniel, Prevost, and Wijers fail to explicitly teach infill granules having a lachrymiform (i.e., teardrop) shape. However, Wijers does teach the infill granules have a sphericity value and roundness value of greater than 0.5, greater than 0.7, or even greater than 0.9 (sections [0017] and [0018]).  Grippo discloses a table of particles shapes with respect to sphericity and roundness values (table at bottom of page 2/3).  The exemplary shapes for a sphericity of 0.5 and roundness of 0.7 or 0.9 can be interpreted as raindrop-like in shape.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a lachrymiform (e.g., raindrop) shape for the polyvinyl chloride granules having a random shape configuration of Hanson as modified by McDaniel, Prevost, and Wijers since said raindrop shapes are known in the art of particle shapes to have sphericity and roundness values suitable for use in artificial turf infill materials.  Such a modification would have yielded predictable results to the skilled artisan (e.g., interlocking traction for improved performance and impact attenuation).  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47. Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 9, 10, and 16-18 are rejected as being obvious over the cited prior art. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0233956 issued to Hanson, Jr. in view of US 6,632,527 issued to McDaniel et al., US 2006/0121236 issued to Prevost, and US 2018/0171566 issued to Wijers et al., as set forth above with respect to claim 1, and in further view of US 5,958,527 issued to Prevost and US 2011/0081506 issued to Lee.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0233956 issued to Hanson, Jr. in view of US 6,632,527 issued to McDaniel et al., US 2006/0121236 issued to Prevost, US 2018/0171566 issued to Wijers et al., and “Sedimentary particles shape: sphericity and roundness” by A. Grippo, as set forth above with respect to claims 1 and 18, and in further view of US 5,958,527 issued to Prevost and US 2011/0081506 issued to Lee.
Hanson, McDaniel, Prevost 2006, Wijers, and Grippo fail to explicitly teach a lower layer of sand infill below the polyvinyl chloride infill granules.  However, such lower sand infill layers are well known in the art of artificial turfs.  For example, Prevost ‘527 teaches an artificial turf comprising a three course infill comprising a bottom layer of sand, a middle layer of sand and rubber, and a top layer of rubber (abstract and figures).  Additionally, Lee teaches it is well known in the art of artificial turf infill to provide a two-layered structure comprising a lower layer of sand and an upper layer of rubber chips (section [0025]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a lower layer of sand infill to the  polyvinyl chloride granule infill layer of Hanson as modified by McDaniel, Prevost, and Wijers, and Grippo since said lower infill layer of sand is known in the art as suitable for use in artificial turfs.  Such a modification would have yielded predictable results to the skilled artisan (e.g., provide ballast and stability to the artificial turf).  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 19 and 20 are rejected as being obvious over the cited prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, said prior art teaches various features of applicant’s invention:  polyvinyl chloride infill particles, nonsymmetrical infill shapes, multiple infill sizes, and/or lower sand infill layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        July 26, 2022